— In an action, inter alia, to recover possession of real property purchased at a court ordered foreclosure sale, the appeal is from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated June 2, 1992, which, inter alia, directed that the plaintiff recover possession of the premises. The defendants’ notice of appeal from the order dated December 11, 1991, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs (see, Schiavetta v McKeon, 190 AD2d 724 [decided herewith]). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.